      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 1 of 31




 I    Michael A. Sherman (SBN 94783)
      masherman@stubbsalderton. com
 2    Jeffrey F. Gersh (SBN 87124)
     j gersh@stubbsalderton. com
 a
 J    Sandeep Seth (SBN 195914)
      sseth@stubbsalderton. com
 4   Wesley W. Monroe (SBN 149211)
      wmonroe@stubb salderton. com
 5    Stanley H. Thompson, Jr. (SBN 198825)
      sthomp son@ stubb salderton. com
 6   Viviana Boero Hedrick (SBN 239359)
     vhedrick@ stubb salderton. com
 7    STUBBS, ALDERTON & MARKILES, LLP
      15260 Ventura Blvd.,20th Floor
 8    Sherman Oaks, CA 91403
      Telephone: (818) 444-4500
 9    Facsimile: (818) 444-4520
10   Attorneys for Plaintiffs
     [Additional Attorneys listed
11   belowl

t2                                        UNITED STATES DISTRICT COURT

13                                       NORTHERN DISTRICT OF CALIFORNIA

t4                                              SAN JOSE DIVISION

15    IN RE PERSONALWEB TECHNOLOGIES,                     Case No.: 5: 18-md'02834-BLF
      LLC, ET AL., PATENT LITIGATION
t6                                                        Judge Hon. Beth L. Freeman

t7
                                                          PROOF OF'SERVICE OF PLAINTIFFS
l8    Related Cases                                       PERSONALWEB TECHNOLOGTES, LLC
                                                          AND LEVEL 3 COMMUNICATIONS, LLC
t9    PersonalWeb Technologies, LLC, et al., v.           OMNIBUS REPLY IN SUPPORT OF
      LESSON NINE GMBH, a Germany Limited                 THEIR MOTION FOR LEAVE TO
20    Liability Company, Case No.: 5: IB-CV-03453-        EXTEND PERIOD OF SERVICE TO
      BLF                                                 DEFENDANTS NUNC PRO TUNC
21
      PersonalWeb Technologies, LLC, et al., v.
22    MWM MY WEDDING MATCH LTD., a Canada
      limited company, Case No.: 5:18-CV-03457-           DATE: March 7,2019
23    BLF                                                 TIME: 9:00 AM
                                                          PLACE: Courtroom 3, 5rH Floor
24    PersonalWeb Technologies, LLC, et al., v. OUR              280 South First Street
      FILM FESTIVAL, INC., a Delaware corporation,               San Jose, CA 951 13
25    doing business as FANDOR, INC., Case No.,
      s:18-CV-00159-BLF
26
      PersonalWeb Technologies, LLC, et al., v.
27    PAYPAL, INC. a Delaware Corporation, Case
      No.   :   5:   I 8-Cv-001 77-BLF
28



     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF                    5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                   RELATED CASES
     DEFENDANTS NUNC PRO TUNC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 2 of 31




 I   PersonalWeb Technologies, LLC, et al., v.
     UNDER ARMOUR, INC. A Maryland
 2   Corporation: Case No. : 5 : I 8-Cv-00I 66-BLF
 a
 J
     PersonalWeb Technologies, LLC, et al., v.
 4   YOTPO LTD., An Israel Corporation Case No.
     5:   1   8-Cv-03452-BLF
 5

 6

 7

 8

 9

10

l1
t2
13

14

l5
t6
I7
18

l9
20
2l
22

23

24
25

26
27

28


     pnOOr Or SERVICE ON PLAINTIFFS' OMNLBUS-REP-L-Y D'I^SUPPORTOF   5: 18-MD-02834-BLF
     MOIIONFOR LNIVT TO EXTEND PERIOD OF SERVICE TO                    RELATED CASES
     DEFENDANTS /YUNC      PR   O TU NC
       Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 3 of 31




 I                                               PROOF OF SERVICE
              I declare   as   follows:
 2
 .|
              I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
 J    not a party to the within action. My business address is 15260 Ventura Blvd., 20th Floor, Sherman
      Oaks, Califomia 91403. On November 1, 2018, I served the documents described as:
 4

 5
         1.   PLAINTIFFS PERSONALWEB TECHNOLOGIES, LLC AND LEVEL 3
              COMMUNICATIONS,LLC OMNIBUS REPLY IN SUPPORT OF THEIR MOTION
              FOR LEAVE TO EXTEND PERIOD OF'SERVICE TO DEFENDANTS NUNCPRO
 6
              TUNC
 7
         2.   DECLARATION OF VIVIANA BOERO HEDRICK IN SUPPORT OF PLAINTIFFS
 8            PERSONALWEB TECHNOLOGIES, LLC AND LEVEL 3 COMMUNICATIONS,
              LLC OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO EXTEND
 9            PERIOD OF SERVICE TO DEFENDANTS NUNCPnO TUNC on the interested parties
              in this action as follows:
10
                                          ***SEE ATTACHED SERVICE LIST***
11

t2                BY U.S.       MAIL:By depositing for collection and mailing in the ordinary course of
         X        business. I am "readily familiar" with the firm's practice of collection and processing
l3                correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                  Service on the same day with postage thereon fully prepaid at Sherman Oaks,
l4                Califomia in the ordinary course of business. I am aware that on motion of the party
                  served, service is presumed invalid if postal cancellation date or postage meter date is
l5                more than one day after date of deposit for mailing on affidavit.
t6                TO BE SERVED            THE COURT VIA NOTICE OF                     ONIC F'IT,ING
         X        ("NEF") pursuant to FRCP. Rule 5(bX2XE) and JPML Rule 4.1 (Pursuant to
I7                controlling General Order(s) and Local Rule(s) ("LR"), the foregoing document will be
l8                served by the court via NEF and hyperlink to the document to counsel at the email
                  address(s) listed below).
t9
                  (BY OVERNIGHT DELMRD I am personally and readily familiar with the
20                business practice of Stubbs Alderton & Markiles, LLP for collection and processing of
                  correspondence for overnight delivery, and I caused such document(s) described herein
2t                to be deposited for delivery to a facility regularly maintained by Federal Express for
22                overnight delivery.

23
              I declare that I am employed in the office of a member of the bar of this court at whose
24    direction the service was made. I declare under penalty of perjury under the laws of the United
      States of America that the above is true and correct. Executed on November 1, 2018 at Sherman
25
      Oaks, Califomia.
26
2l                                                   /s/ Ana Escamilla
                                                     Ana Escamilla
28



      PROOF OF SERVICE ON PLAINTIFFS'OMNIBU                    IN SUPPORT OF            5   18-MD-02834-BLF
      MOTION FOR LEAVE TO EXTEND PERIOD OF                      TO                          RELATED CASES
      DEFENDANTS I/UIIC         PN   O T U NC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 4 of 31




 I                                            SERVICE LIST
                                 In Re PersonalWeb Technologies, LLC, et al
 2                                     USDC Case No: 5:18-MD-02834
 J

 4   AIRBNB,INC.                                           NDCA Case No. 5:18-cv-00149-BLF
     c/o J. David Hadden                                   Attorney.for Airbnb, Inc.
 5   dhadden@fenwick.com
     c/o Todd R. Gregorian
 6   tsre gorian@ fenwick. com
     FENWICK & WEST, LLP
 7
     Silicon Valley Center
 8   801 California Street
     Mountain View, CA 9404I
 9
     c/o Ravi Ragavendra Ranganath
10   rran ganath@ fenwick. com
     c/o Chieh Tung
l1
     ctune@fenwick.com
l2   FENWICK & WEST LLP
     555 California Street, 12th Floor
13   San Francisco, CA 94104

t4
     AMAZON.COM, INC. AND AMAZON WEB                       NDCA Case No.      5:   18-cv-00767-BLF
l5                                                         Attorney for Amazon. com, Inc. and
     SERVTES,INC.
l6   c/o J. David Hadden                                   Amazon Web Services, Inc.
     dhadden@,fenwick.com
t7   c/o Phillip John Haack
     phaack@fenwick.com
t8   c/o Saina Sason Shamilov
     s shamilov@ fenwick. com
19
     FENWICK & WEST LLP
20   Silicon Valley Center
     801 California Street
2t   Mountain View, CA 94041

22   c/o Ravi Ragavendra Ranganath
23   n ansanath@fenw ick. co m
     c/o Chieh Tung
24   ctung@fenwick.com
     FENWICK & WEST LLP
25   555 California Street, l2th Floor
     San Francisco, CA 94104
26

27

28

                                                     1



     MOTIoN FOR LEAVE TO EXTEND PERIOD OF SERVICE          TO                            RELATED CASES
     DEFENDANTS I/UNC PRO     T U NC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 5 of 31




 I   AMICUS FTW, INC.                             NDCA Case No. 5:18-cv-00150-BLF
     The Corporation Trust Company
                                                      for Service of Process for Amicus
                                                  Agent
 2   Corporation Trust Center                     FTW,Inc.
     1209 Orange St.                              By U.S. Mail
 J   Wilmington, DE 19801
 4
     ATLAS OBSCURA INC.                           NDCA Case No. 1:18-00164
 5   c/o J. David Hadden                          Attorney.for Atlas Obscura, Inc.
     dhadden@fenwick.com
 6   c/o Todd R. Gregorian
     tgre gorian@ fenwick. com
 7
     FENWICK & WEST LLP
 8   Silicon Valley Center
     801 Califomia Street
 9   Mountain View, CA 9404I

l0   ATLASSIAN,INC.                               NDCA Case No. 5: 18-cv-00154-BLF'
     c/o Brent P. Ray                             Attorneys for Atlassian, Inc.
1t
     Brent. ralz@kirkland. com
12
     c/o Ryan Mark Hubbard
13   ryan.hubbard@,kirkland. com
     KIRKLAND & ELLIS, LLP
l4   300 North LaSalle, Ste. 2400
     Chicago, Illinois 60654
15   United States
l6   c/o Eric B. Cheng
17   eric.chene@kirkland.com
     KIRKLAND & ELLIS, LLP
18   3330 Hillview Avenue
     Palo Alto, CA94304
19
     c/o J. David Hadden
20
     dhadden@fenwick.com
2T   c/o Todd R. Gregorian
     tgre gorian@ fenwick. com
22   FENWICK & WEST LLP
     Silicon Valley Center
23   801 California Street
24   Mountain View, CA 94041

25   c/o Chieh Tung
     ctune@fenwick.com
26   FENWICK & WEST LLP
     555 California Street, 12th Floor
27   San Francisco, CA 94104
28

                                             2
     FRooF oF SERVICE ON PLAINTIFFS, OMNIBUS REPLY N SUPPORT OF            5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                         RELATED CASES
     DEFENDANTS I/UNC PR O T U NC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 6 of 31




 1    BDG MEDIA, INC.                              NDCA Case No. 5:18-cv-03571-BLF'
      c/o J. David Hadden                          Attorney.for BDG Media, Inc.
 2    dhadden@fenwick.com
      c/o Shannon E. Turner
 J
      stumer@fenwick.com
 4    c/o Todd R. Gregorian
      tgre gorian@fenwick. com
 5    FENWICK & WEST LLP
      Silicon Valley Center
 6    801 California Street
      Mountain View, CA 94041
 7

 8
      BITLY,INC.                                   NDCA Case No. 5: 18-cv-03572-BLF
 9    c/o J. David Hadden                          Attorney for Bitly, Inc.
      dhadden(dfenwick.com
10    c/o Shannon E. Tumer
      sturner@fenwick.com
1l
      c/o Todd R. Gregorian
t2    tere gorian@ fenwick. com
      FENWICK & WEST LLP
l3    Silicon Valley Center
      801 Califomia Street
l4    Mountain View, C494041
l5                                                 NDCA Case No. 5:18-cv-03573-BLF
      BLUE APRON, LLC
16    c/o J. David Hadden                          Attorney.for Blue Apron, LLC
     dhadden@,fenwick.com
17   c/o Shannon E. Turner
     sturner@fenwick.com
l8   c/o Todd R. Gregorian
     t sre eo rian(A fenw ick. c om
t9
     FENWICK & WEST LLP
20   Silicon Valley Center
     801 California Street
2l   Mountain View, CA 94041

22

23

24

25

26

27

28

                                              J
     PROOF OF SERVICE ON PLAINTIFFS' OMNIBUS REPLY IN SUPPORT OF        5   18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                        RELATED CASES
     DEFENDANTS NUNC PRO TUNC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 7 of 31




 I   BRAZE,INC                                   NDCA Case No. 5: 18-cv-04624-BLF
     c/o Ryan J. McBrayer                        Attorneys for Braze, Inc.
 2   RMcBrayer@perkinscoie.com
 a   PERKINS COIE LLP
 J
     1201 Third Avenue, Suite 4900
 4   Seattle, WA 98101-3099

 5   c/o Daniel T. Shvodian
     DShvodian@perkinscoie. com
 6   PERKINS COIE LLP
     3150 Porter Drive
 7
     Palo Alto, CA 94304-1212
 8
     BROOKLYN BREWERY CORPORATION                NDCA Case No. 5: 18-cv-05436-BLF'
 9   c/o Todd R. Gregorian                       Attorneys for Brooklyn Brewery
     tgre gorian@fenwick. com                    Corporation
r0   FENWICK & WEST LLP
     Silicon Valley Center
11
     801 California Street
I2   Mountain View, CA 94041

13   BUZZFEED,INC.                               NDCA Case No. 5:18-cv-06046-BLF
     c/o CSC                                     Agentfor Service ofProcess on behalfof
74   80 State Street                             BuzzFeed, Inc.
     Albany, NY 12207                            Via U.S. Mail
15

l6
l7
18

19

20
2I
22

23

24
25

26
27
28

                                             4
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY N-SUPPOR TOF          5:18-MD-02834-BLF
     MOTIonFOR LEAVE TO EXTEND PERIOD OF SERVICE TO                       RELATED CASES
     DEFENDANTS NUNC Pft O TUNC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 8 of 31




 1   CAPTERRA,INC.                                    NDCA Case No. 5:18-cv-03458-BLF
     c/o Andrew Colin Mayo                            Attorneys for Capterra, Inc.
 2   amayo@ ashbygeddes.com
 a   c/o Steven J. Balick
 J
     sbalick@ashbyeeddes.com
 4   ASHBY GEDDES
     PO Box 1150
 5   500 Delaware Avenue
     Wilmington, DE 19899
 6
     clo C. Gregory Gramenopoulos
 7
     gramenoc@,finnegan. com
 8                    Charles
     christopher. iohns@ finnesan. com
 9   FINNEGAN HENDERSON FARABOW
     GARRETT AND DI-INNER
l0   901 New York Avenue, NW
                   DC 20001-4413
ll   Washington,

I2   c/o Robert Francis McCauley
     Robert. mccaul ey(d fi nne gan. com
l3   FINNEGAN HENDERSON FARABOW
     GARRETT AND DLINNER
14   3300 Hillview Avenue
     Palo Alto, CA 94304-1003
15

16
     CARS.COM LLC                                     NDCA Case No: 5:18-cv-05195-BLF
l7   c/o Benjamin T. Horton                           Attorneys for Cars.com LLC
     bhonon@marshallip. com
18   c/o Tron Yue Fu
     tfu@marshallip.com
l9
     MARSHALL GERSTEIN & BORTIN LLP
20   233 South Wacker Drive
     6300 Willis Tower
21   Chicago, IL, 60606-63 57

22
     CENTAUR MEDIA USA INC. AND                       NDCA Case No. 5: 18-cv-03577 -BLF
23
     ECONSULTANCY, LTD.                               Attorney for Centaur Media USA Inc. and
24   c/o Todd R. Gregorian                            EConsultancy, Ltd.
     t gre go rian@fenwick. com
25   FENWICK & WEST LLP
     Silicon Valley Center
26
     801 California Street
27   Mountain View, CA9404I

28



     Mo-TTONFOn Lna-v-n rO BxrnND PERIoD OF SERVICE   To                       RELATED CASES
     DEFENDANTS NUA/C PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 9 of 31




 I   CLOUD WARMER, INC.                     NDCA Case No. 5:18-cv-03998-BLF
     c/o Todd R. Gregorian                  Attorney.for Cloud Warmer, Inc.
 2   t gre gorian@ fenwick. com

     FENWICK & WEST LLP
 J
     Silicon Valley Center
 4   801 California Street
     Mountain View, C494041
 5

 6   CLOUD 66,INC.                          NDCA Case No. 5:18-cv-00155-BLF
     c/o J. David Hadden                    Attorney   for   Cloud66, Inc.
 7
     dhadden@,fenwick.com
 8   c/o Todd R. Gregorian
     t gre eorian@ fenwick. com

 9   FENWICK & WEST, LLP
     Silicon Valley Center
10   801 Califomia Street
     Mountain View, CA 94041
11

t2   c/o Chieh Tung
     ctung@fenwick.com
l3   FENWICK & WEST LLP
     555 California Street, l2th Floor
t4   San Francisco, CA 94104

15

16   CURIOUS.COM, INC.                      NDCA Case No. 5:18-cv-05198-BLF
     c/o Todd R. Gregorian                  Attorneys   for   Curious.com Inc.
t7   tere gorian@,fenwick. com
     FENWICK & WEST LLP
l8   Silicon Valley Center
     801 California Street
t9
     Mountain View, CA9404I
20
2T

22

23

24
25

26
27
28


                         ON                 IN SUPPORT
                  LEAVE TO                  TO                                   CASES
            ANTS NANC PRO
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 10 of 31




 I    CUREBIT,INC.                                  NDCA Case No 5:18-cv-00156-BLF
      c/o J. David Hadden                           Attorney   for   Curebit, Inc.
 2    dhadden@fenwick.com
      c/o Todd R. Gregorian
 J
      tgreqorian@ fenwick. com
 4    FENWICK & WEST LLP
      Silicon Valley Center
 5    801 Califomia Street
      Mountain View, CA 94041
 6
      c/o Chieh Tung
 7
      ctung@fenwick.com
 8    FENWICK & WEST LLP
      555 California Street, 12th Floor
 9    San Francisco, CA 94104

10

11
      DICTIONARY.COM, LLC                           NDCA Case No         5: 18-cv-5:   18-05606-BLF
t2    c/o Todd R. Gregorian                         Attorney for Dictionary. com, LLC
13   t   gre   gorian@fenwick. com
     FENWICK & WEST LLP
t4   Silicon Valley Center
     801 Califomia Street
l5   Mountain View, CA 94041
t6
l7
l8
l9
20
2l
22

23

24

25

26

21

28

                                            7

     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE   TO                                 RELATED CASES
     DEFENDANTS,^/UNC PR O T U NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 11 of 31




 I   DOLLAR SHAVE CLUB, INC                       NDCA    5:   L8-cv-05373-BLF
     c/o Brent P. Ray
 2   Brent.rav@kirkland. com                      Attorneys    for Dollar Shave Club, Inc.
 a   c/o Ryan Hubbard
 J
     R),an.Hubbard@kirkland. com
 4   KIRKLAND & ELLIS LLP
     300 N. LaSalle
 5   Chicago IL 60654

 6   c/o Joseph A. Loy
     iloy@,kirkland.com
 7
     KIRKLAND & ELLIS LLP
 8
     601 Lexington Avenue
 9   New York, NY 10022

10   c/o Todd R. Gregorian
     tgre gorian@fenwick. com
11   FENWICK & WEST LLP
     Silicon Valley Center
12
     801 California Street
13   Mountain View, CA 9404I

t4   DOXIMITY,INC.                                NDCA Case No. 5:18-cv-00157-BLF
     c/o J. David Hadden                          Attorneys for Doximity, Inc.
l5   dhadden@fenwick.com
     c/o Todd R. Gregorian
t6       gre goriaran@ fenwick.   com
     t

l7   FENWICK & WEST LLP
     Silicon Valley Center
18   801 California Street
     Mountain View, CA 9404I
19
     c/o Chieh Tung
20
     ctung@fenwick.com
2l   FENWICK & WEST LLP
     555 California Street, 12th Floor
22   San Francisco, CA 94104

23

24
25

26
27

28

                                             8
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF               5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                            RELATED CASES
     DEFENDANTS NANC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 12 of 31




 1   FAB COMMERCE DESIGN, INC.                    NDCA Case No. 5:18-cv-03578-BLF
     c/o J. David Hadden                          Attorney.for Fab Commerce & Design, Inc.
2    dhadden@fenwick.com
     c/o Shannon E. Turner
 3
     stumer@fenwick.com
4    c/o Todd R. Gregorian
     t gre gorian@ fenwick. com

 5   FENWICK & WEST LLP
     Silicon Valley Center
 6   801 California Street
     Mountain View, CA 94041
 7

 8
     FANDUEL, fNC.AND FANDUEL LTD.                NDCA Case No. 5:18-cv-03582-BLF
 9                                                Attorneys for FanDuel, Inc. and FanDuel
     c/o J. David Hadden
10   dhadden@fenwick.com                          Ltd.
     c/o Shannon E. Tumer
l1   sturner@fenwick.com
     c/o Todd R. Gregorian
t2   tgregorian@ fenwick. com
13   FENWICK & WEST LLP
     Silicon Valley Center
l4   801 Califomia Street
     Mountain View, CA9404I
15

l6   FIVERR INTERNATIONAL LTD.                     NDCA Case No. 5:18-cv-03455-BLF
t7   c/o Todd R. Gregorian                               for Fiven International Ltd.
                                                  Attorney
     tgregorian@ fenwick. com
l8   FENWICK & WEST LLP
     555 California Street
T9   12th Floor
     San Francisco, CA 94104
20
2I   FOOD52,INC.                                  NDCA Case No. 5:18-cv-03579-BLF
     c/o J. David Hadden                          Attorneys for Food52, Inc.
22   dhadden@fenwick.com
     c/o Shannon E. Turner
23   stumer@fenwick.com
24   c/o Todd R. Gregorian
     t gre gorian@ fenwick. com

25   FENWICK & WEST LLP
     Silicon Valley Center
26   801 California Street
     Mountain View, CA9404l
27

28

                                             9
     PNOON OF SERVICE ON PLAINTIFFS'OMNIBUS REPTIY IN SUPPORT OF          5:18-MD-02834-BLF
     MoTToN FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                        RELATED CASES
     DEFENDANTS NUNC     PN   O T UNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 13 of 31




 I   GOLDBELY,INC.                                NDCA CASE No. 5:18-cv-00160-BLF'
     c/o J. David Hadden                          Attorneys   for   Goldbely, Inc.
 2   dhadden@fenwick.com
 a   c/o Todd R. Gregorian
 J
     t gre qo ri an(d fenwick. com

 4   FENWICK & WEST LLP
     Silicon Valley Center
 5   801 Califomia Street
     Mountain View, C494041
 6
     c/o Chieh Tung
 7
     ctung@.fenwick.com
 8   FENWICK & WEST LLP
     555 California Street, 12th Floor
 9   San Francisco, CA 94104

10   c/o David Shane Brun
     sbrun(dgoodwinlaw.com
11
     GOODWIN PROCTOR LLP
t2   Three Embarcadero Center, 28th Floor
     San Francisco, CA 94lll
13
     c/o David L. Simson
I4   dsimson@ goodwinlaw. com
     GOODWIN PROCTOR LLP
15
     601 Marshall Street, 8th Floor
t6   Redwood City, CA 94063

17   GOODREADS, LLC                               NDCA Case No 5:18-cv-05595-BLF'
     c/o Todd R. Gregorian                        Attorney for Goodreads, LLC
18   teresorian@ fenwick. com
t9   FENWICK & WEST LLP
     Silicon Valley Center
20   801 California Street
     Mountain View, CA9404l
2t
22   GOPRO,INC.                                   NDCA Case No 5:18-cv-00161-BLF
     c/o J. David Hadden                          Attorney   for   GoPro, Inc.
23   dhadden@fenwick.com
     c/o Todd R. Greeorian
24   tgre gorian@ fenwick. com

25   FENWICK & WEST LLP
     Silicon Valley Center
26   801 California Street
     Mountain View, CA9404l
27

28

                                            10
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT       OF            5:T8-MD42E34:BLF-
     MoTToN FoR LEAVE TO EXTEND PERIOD OF SERVICE TO                               RELATED CASES
     DEFENDANTS NUNC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 14 of 31




 I   c/o Chieh Tung
     ctuns(Afenwick.com
 2   FENWICK & WEST LLP
 a   555 California Street, 12th Floor
 J
     San Francisco, CA 94104
 4

 5   HEROKU,INC.                                             NDCA Case No. 5:18-cv-00162-BLF
     c/o Michael A. Berta                                    Attorney   for Heroku, Inc.
 6   michael.berta@amoldporter. com
     ARNOLD & PORTER KAYE SCHOLER LLP
 7
     1Oth Floor Three Embarcadero Center
 8   San Francisco, CA 94111-4024

 9
     c/o Nicholas H Lee
10   nicholas. lee@arno ldporter.qqm
     ARNOLD & PORTER KAYE SCHOLER LLP
11   44th Floor 777 South Figueroa Street
     Los Aneeles.    CA     90017-5844
12

13

14
     HOOTSUITE,INC.                                          NDCA Case No. 3:18-cv-06615-TSH
15   c/o Corporation Service Co., dlb/a CSC   -   Lawyers,   Agent   for   Service of Process   for Hootsuite,
     Inc.                                                    Inc.
16   211 E.7th Street, Suite 620                             Via U.S. Mail
     Austin,   TX   78701
17

18

19   IMGUR,INC.                                              NDCA Case No. 5:18-cv-05596-BLF
     c/o Todd R. Gregorian                                        for Imgur, htc.
                                                             Attorney
20   tqre gorian@ fenwick. com
     FENWICK & WEST LLP
21
     Silicon Valley Center
22   801 California Street
     Mountain View, CA9404l
23

24   INTUIT,INC.                                             NDCA Case No. 5:18-cv-0561I-BLF
     c/o Becky DeGeorge                                      Agentfor Service ofProcess on behalfof
25   CSC LAWYERS INCORPORATING SERVICE                       Intuit, Inc.
     2710 Gateway Oaks Drive, Suite 150N                     Via U.S. Mail
26   Sacramento, CA 95833
27

28

                                                       11
     PROOF OF SERVICE ON PLAINTIFFS'OMN                      IN SUPPORT OF                 5: 18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD                       TO                              RELATED CASES
     DEFENDANTS NUNC PRO TANC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 15 of 31




 1   KARMA MOBILITY INC                           NDCA Case No. 5:18-cv-03459-BLF
     c/o Andrew Colin Mayo                        Attorneys for Karma Mobility, Inc.
 2   amavo@ashb]tgeddes. com
     c/o Steven J. Balick
 J
     sbalick@ ashbygeddes. com
 4   ASHBY GEDDES
     POBox    1150
 5   500 Delaware Avenue
     Wilmington, DE 19899
 6
     c/o J. David Hadden
 7
                        com
 8   c/o Saina Sason Shamilov
     s shamilov@ fenwick. com

 9   c/o Todd R. Gregorian
     tgre gorian@fenwick. com
10   FENWICK & WEST LLP
     Silicon Valley Center
11
     801 Califomia Street
12   Mountain View, CA9404I

13
     c/o Melanie Mayer
t4   mmaver@fenwick.com
     FENWICK & WEST LLP
15
     1191 Second Avenue, 10th Floor
16   Seattle, WA 98101

t7   c/o Ravi Ragavendra Ranganath
     rranqanath@fenwick. com
18   FENWICK & WEST LLP
     555 California Street, 12th Floor
19
     San Francisco, CA 94104
20
     KICKSTARTER, PBC                             NDCA Case No. 1:18-cv-00206
2l   c/o Michael J. Zinna                         Attorneys for Kickstarter, PBC
                          .com
22   c/o David Lindenbaum
23   dlindenbaum@ kelleydrlze. com
     KELLEY, DRYE & WARREN, LLP
24    101 Park Avenue
     New York, New York 10178
25

26

27

28

                                            l2
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF          5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                       RELATED CASES
     DEFENDANTS NUNC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 16 of 31




 I   KONGREGATE,INC.                               NDCA Case No. 5:18-cv-04625-BLF
     c/o David Rufus Boaz                          Attorney   for Kongregrate,   Inc.
 2   david.boaz(Ewbd-us. com
 a   woMBLE BOND DICKINSON (US) LLP
 J
     555 Fayetteville Street, Suite 1100
 4   Raleigh, NC, US 27601

 5   LEAP MOTION, INC.                              NDCA Case No. 5:18-cv-00163-BLF
     c/o J. David Hadden                           Attorneys for Leap Motion, Inc.
 6   dhadden@fenwick.com
     c/o Todd R. Gregorian
 7
     tgre gorian@fenwick. com
 8   FENWICK & WEST LLP
     Silicon Valley Center
 9   801 California Street
     Mountain View, CA9404I
10   c/o Chieh Tung
     ctuns@,fenwick.com
11
     FENWICK & WEST LLP
12   555 Califomia Street, 12th Floor
     San Francisco, CA 94104
13

14   LESSON NINE GMBH                              NDCA Case No. 5:L8-cv-03453-BLF
     c/o Todd R. Gregorian                         Attorneyfor Lesson Nine GMBH
15   tgre gorian@ fenwick. com
     FENWICK AND WEST LLP
t6   Silicon Valley Center
     801 California Street
t7   Mountain View, CA9404l
l8
t9
20

2l
22

23

24
25

26
27

28

                                             13
     PROOF OF SERVICE ON PLAINTIFFS' OMNIBUS REPLY IN SUPPORT     OF         5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PE RIOD OF SERVICE TO                            RELATED CASES
     DEFENDANTS IVUNC PN O TU NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 17 of 31




 1   MATCH GROUP, LLC AND                         NDCA Case No. 5:18-cv-03462-BLF
     MATCH GROUP, INC.                            Attorneys for Match Group, LLC and
 2   c/o Andrew Colin Mayo                        Match Group, Inc.
 a   amayo@ashbygeddes.com
 J
     c/o Steven J. Balick
 4   sbalick@ashbvgeddes. com
     ASHBY & GEDDES
 5   500 Delaware Avenue 8th Floor
     Wilmington, DE 19801
 6
     c/o J. David Hadden
 7
     dhadden@fenwick.com
 8   c/o Phillip John Haack
     phaack@fenwick.com
 9   c/o Saina Sason Shamilov
     sshamilov@ fenwick. com
10   c/o Todd R. Gregorian
     t gre eo rian@ fenwick. com
11
     FENWICK AND WEST LLP
T2   Silicon Valley Center
     801 California Street
l3   Mountain View, CA9404I

14   c/o Ravi Ragavendra Ranganath
     rran ganath@ fenwick. com
15
     FENWICK & WEST LLP
l6   555 California Street, 12th Floor
     San Francisco, CA 94104
t7   c/o Melanie Mayer
                        .com
18   FENWICK & WEST LLP
     1191 Second Avenue, 10th Floor
t9
     Seattle, WA 98101
20

2t
22

23

24

25

26

27

28

                                            t4
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF        5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                     RELATED CASES
     DEFENDANTS IVUNC Pft O T U NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 18 of 31




 1   MAVENLINK,INC.                               NDCA- Case No.: 5:18-cv-05200-BLF
     c/o Steven L. Caponi                         Attorneys for Mavenlink, Inc.
 2   caponi@blankrome.com
 a   BLANK ROME LLP
 J
     1201 North Market Street, Suite 800
 4   Wilmington, DE 19801 -4226

 5
     c/o Audrey Hsio-Chun Lo
 6   audrey.          .com
     K&L GATES LLP
 7
     620 Hansen Way
 8   Palo Alto, California 94304

 9
     MELIAN LABS, INC.                            NDCA Case No. 5: 18-cv-00165-BLF
l0   c/o J. David Hadden                                for Melian Labs, Inc.
                                                  Attorneys
     dhadden@fenwick.com
11   c/o Saina Sason Shamilov
     s shamilov@ fenwick. com
12
     c/o Todd R. Gregorian
13   tgre gorian@ fenwick. com
     FENWICK AND WEST LLP
l4   Silicon Valley Center
     801 California Street
l5   Mountain View, CA 94041
16
     c/o Chieh Tung
t7   ctung@fenwick.com
     FENWICK & WEST LLP
18   555 California Street, 12th Floor
     San Francisco, CA 94104
t9
20

2T

22

23

24
25

26

27

28

                                            15
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF        5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                     RELATED CASES
     DEFENDANTS NUNC PR O T UNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 19 of 31




 1   MERKLE,INC.                                    NDCA Case No. 5:18-cv-00409-BLF
     clo C. Gregory Gramenopoulos                   Attorneys for Merkle, Inc.
 2   gramenoc@finnegan.com
     c/o Christopher C. Johns
 J
     Christopher j ohns@ finne gan. com
 4   FINNEGAN, HENDERS ON, FARABOW,
     GARRETT & DLINNER, LLP
 5   901 New York Avenue, NW
     Washington, DC 20001-4413
 6
     c/o Robert F. McCauley
 7
     Robert. mccauley@. fi nne gan. com
 8   FINNEGAN, HENDERSON, FARABOW,
     GARRETT & DLINNER, LLP
 9   Stanford Research Park
     3300 Hillview Avenue, 2nd Floor
10   Palo Alto, CA 94304-1203

11

l2   MWM MY WEDDING MATCH LTD                       NDCA Case No. 5:18-cv-03457-BLF
     c/o Angel Pui, CEO                             Unrepresented Party
13   609 Hastings St. W 1lth Floor                  Last known address
     Vancouver                                      Via U.S. Mqil
14   British Columbia
     v6B4W4
t5
16   NRT, LLC                                       NDCA Case No. 5: 18-cv-05201-BLF
     c/o Rich Basile                                Attorneys for NRT LLC
17   rbasile@murthalaw. com
     MURTHA CULLINA
18   177 Broad Street, l6th Floor
     Stamford, CT 06901
19

20   c/o Todd R. Gregorian
     tsre gorian@.fenwick. com
2l   FENWICK & WEST LLP
     Silicon Valley Center
22
     801 California Street
23   Mountain View, CA94041

24
25

26
27
28

                                            t6
     MoTIoN FoR LEAVE TO EXTEND PERIOD OF SERVICE   TO                     RELATED CASES
     DEFENDANTS NUI/C    PN   O T UNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 20 of 31




 1    NRT NEW YORK LLC dbA CITI HABITATS          NDCA Case No. 5:L8-cv-05201-BLF
      c/o Rich Basile                             Attorneys for NRT New York LLC dba Citi
 2    rbasile@murthalaw. com                      Habitats
      MURTHA CULLINA LLP
 J
      177 Broad Street, l6th Floor
 4    Stamford,   CT 06901

 5    c/o Todd R. Gregorian
      tgre                .com
 6    FENWICK & WEST LLP
      Silicon Valley Center
 7
      801 California Street
 8    Mountain View, CA9404l

 9    OATH,INC.                                   NDCA Case No. 5: l8-cv-060 44-BLF
     c/o CT CORPORATION SYSTEM                    Agentfor Service ofProcess on behalfof
10
     111 Eighth Avenue, 13th Fl                   Oath,Inc.
ll   New York, NY 10011                           Via U.S. Mail

t2    OPTIMIZELY,INC.                             NDCA Case No. 5:18-cv-06614-SVK
      c/o James Larson                            Agent   for   Service of Process   for   Optimizely,
13    631 Howard Street, Sutie 100                Inc.
      SanFrancisco,   CA   94105                  Via U.S. Mail
14

15   OUR FILM FESTIVAL, INC dbA FANDOR, INC.      NDCA Case No. 5:18-cv-00159-BLF
     c/o Todd R. Gregorian                        Attorneyfor Our Film Festival, Inc.
16   t greeorian@fenwick. com                     d/b/a Fandor, Inc.
     FENWICK & WEST LLP
t7   Silicon Valley Center
18   801 California Street
     Mountain View,      CA 9404I
l9
20
21

22

23

24
25

26
27

28

                                            l7
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF                5: l8-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                             RELATED CASES
     DEFENDANTS NUNC PRO T U NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 21 of 31




 1   PANJIVA,INC.                                         NDCA Case No. 5:18-cv-03580-BLF
     c/o J. David Hadden                                  Attorneys for Panjiva, Inc.
 2   dhadden@fenwick.com
 a   c/o Shannon E. Turner
 J
     sturner@fenwick.com
 4   c/o Todd R. Gregorian
     tgre gorian@ fenwick. com
 5   FENWICK & WEST LLP
     Silicon Valley Center
 6   801 California Street
 7   Mountain View, CA 94041

 8   c/o Martin Edward Gilmore,   III
     mgilmore@perkinscoie. com
 9   PERKINS COIE LLP
     30 Rockefeller Plaza,22nd Floor
10
     New York, NY 10112-0085
11

12   PAYPAL,INC.,                                         NDCA Case No. 5:18-cv-00177-BLF
     c/o Todd R. Gregorian                                Attorney   for PayPal,   Inc.
13
     t gre gorian@ fenwick. com

l4   FENWICK & WEST LLP
     Silicon Valley Center
l5   801 California Street
     Mountain View, CA9404l
t6
     PATREON,INC.                                         NDCA Case No. 5:18-cv-05599-BLF
t7                                                        Attorney.for Patreon, Inc.
     c/o Todd R. Gregorian
18   tsre gorian@fenwick. com
     FENWICK & WEST LLP
19   Silicon Valley Center
     801 California Street
20
     Mountain View, CA94041
2l
     PEEK TRAVEL, INC.                                    NDCA Case No. 5:18-cv-04628-BLF
22   c/o Todd R. Gregorian                                Attorneyfor Peek Travel, Inc.
     tgregorian@fenwick. com
23   FENWIK AND WEST LLP
24   Silicon Valley Center
     801 California Street
25   Mountain View, CA 94041
26

27

28

                                                  18

     MoaION FOn Lnn-v-n   fo   ExTEND PERIoD OF SERVICE   TO                              RELATED CAsES
     DEFENDANTS NUNC Pft O TU NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 22 of 31




 1   POPSUGAR, INC.                               NDCA Case No. 5:18-cv-06612-SVK
     c/o Sean Macnew, CFO/COO                        for Service of Process for PopSugar,
                                                 Agent
 2   1 1 1 Sutter Street, 16th Floor             Inc.
     San Francisco, CA 94104                      Via U.S. Mail
 J

 4   QUOTIENT TECHNOLOGY INC.                     NDCA Case No. 5:18-cv-00169-BLF
     c/o J. David Hadden                         Attorneys .for Quotient Technologt Inc.
 5   dhadden@fenwick.com
     c/o Saina Sason Shamilov
 6   s shamilov@ fenwick. com

     c/o Todd R. Gregorian
 7
                    wick.com
 8   FENWICK AND WEST LLP
     Silicon Valley Center
 9   801 California Street
     Mountain View, CA 94041
10

1l   c/o Chieh Tung
     ctung@fenwick.com
t2   FENWICK & WEST LLP
     555 California Street, 12th Floor
l3   San Francisco, CA 94104

t4
     c/o Jason A. Crotty
15   icrottv@mkwllp.com
     c/o Jason R. Bartlett
16   jbartlett@mkwllp.com
     MAURIEL KAPOUYTIAN WOODS LLP
t7   275 Battery Street, Suite 480
     San Francisco, CA 94111
18

t9   REDDIT,INC.                                  NDCA Case No. 5:18-cv-00170-BLF
     c/o Marcus A. Barber                               for Reddit, Inc.
                                                 Attorneys
20   MB arb er@,kasowitz. co14
     c/o Gurtej Sineh
21   gsinsh@,kasowitz.com
     c/o Heather S. Kim
22
                      .com
23   c/o John Walter Downing
                             .com
24   c/o Jonathan K. Waldrop
     iwaldrop@kasowitz.com
25
     KASOWITZ BENSON TORRES LLP
26   333 Twin Dolphin Drive, Suite 200
     Redwood Shores, CA 94065
27

28

                                            I9
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT   OF         5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                        RELATEDCASES
     DEFENDANTS NUNC PNO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 23 of 31




 I   RETAILMENOT, INC.                               NDCA Case No. 5:18-cv-05966
     c/o Amy Mclaren, Authorized Agent               Agent    Service of Process on behalf
                                                             for                                 of
 2    Corporation Trust Company                      RetailMeNot, Inc.
 a    Corporation Trust Center                       Via U.S. Mail
 J
      1209 Orange Street
 4   Wilmington, DE 19801

 5   ROBLOX CORPORATION                              NDCA Case No.        5:   18-cv-00171-BLF
     c/o J. David Hadden                             Attorney   for   Roblox Corporation
 6   dhadden@,fenwick.com
     c/o Todd R. Gregorian
 7
     t gre gorian@ fenwick. com

 8   FENWICK & WEST LLP
     Silicon Valley Center
 9   801 California Street
     Mountain View, CA 94041
l0
ll   c/o Chieh Tung
     ctuns@fenwick.com
t2   FENWICK & WEST LLP
     555 California Street, 12th Floor
l3   San Francisco, CA 94104

l4   ROCKETHUB,INC.                                  NDCA Case No. 5:18-cv-03583-BLF
     c/o Secretary of State, Authorized Agent        EDNY Case No. 1:18-cv-00271-UA
15
     99 Washington Avenue                            Authorized Agentfor Service ofProcess on
l6   Albany, NY 12207                                behalf of Rockethub, Inc.
                                                     Via U.S. Mail
l7
     ELEQT GROUP LTD                                 NDCA Case No. 5:18-cv-03583-BLF
l8   142 Cromwell Road                               Unrepresented Party Last known address
     London, SW7 4EF                                 Via U.S. Mail
l9
     United Kingdom
20
      SHAREFILE LLC                                  NDCA Case No. 5:18-cv-05202-BLF
2l   c/o Todd R. Gregorian                                 for Sharefile LLC
                                                     Attorney
     tgre gorian@ fenwick. com
22   FENWICK & WEST LLP
23   Silicon Valley Center
     801 California Street
24   Mountain View, CA9404l

25

26

27

28

                                                20
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE    TO                             RELATED CASES
     DEFENDANTS NUTYC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 24 of 31




 I    SHOPIFY INC.                                  NDCA Case No. 5:18-cv-04626-BLF
      c/o Ryan Hubbard                              Attorney    for Shopify Inc,
 2    ryan. hubbard@ kirkland. com
 a    KIRKLAND & ELLIS LLP
      300 N. LaSalle
 4    Chicago IL 60654

 5   SHOPIFY (USA), rNC.                            NDCA Case No. 5:18-cv-04626-BLF
     c/o Brent P. Ray                               Attorneys for Shoptfu (USA), Inc.
 6   Brent.ray@kirkland. com
     c/o Ryan Hubbard
 7
     ryan.hubbard@,kirkland. com
 8    KIRKLAND & ELLIS LLP
      300 North LaSalle
 9    Chicago, Illinois 60654

10
      SLACK TECHNOLOGIES, INC                       NDCA Case No. 5:18-cv-05600-BLF
1l
      c/o Bijal V. Vakil                            Attorneys   for Slack Technologies, Inc.
l2   bvakil@whitecase.com
     c/o Allen Wang
13   awane@whi tecase.com
     WHITE & CASE LLP
t4   Two Palo Alto Square, Suite 900
     3000 El Camino Real
l5
     Palo Alto, CA94306
t6    SPOKEO,INC.                                   NDCA Case No. 5:18-cv-02140-BLF
     c/o J. David Hadden                            Attorneys for Spokeo, Inc.
t7   dhadden@,fenwick.com
     c/o Todd R. Gregorian
18   tqre eo rian@fenwick. com

79
     FENWICK & WEST LLP
     Silicon Valley Center
20   801 California Street
     Mountain View, CA9404l
2l
     c/o Chieh Tung
22   ctung@fenwick.com
23   FENWICK & WEST LLP
     555 California Street, 12th Floor
24   San Francisco, CA 94104

25

26
27
28

                                            2I
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE   TO                             RELATED CASES
     DEFENDANTS I{UNC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 25 of 31




 1   SPONGECELL, INC.                             NDCA Case No. 5:18-cv-03584-BLF
     c/o J. David Hadden                          Attorneys .for Spongecell, Inc.
 2   dhadden@fenwick.com
 a   c/o Shannon E. Turner
 J
     sturner@fenwick.com
 4   c/o Todd R. Gregorian
     tere gorian@ fenwick. com
 5   FENWICK & WEST LLP
     Silicon Valley Center
 6   801 California Street
     Mountain View, CA9404I
 7

 8
     SQUARE,INC.                                   NDCA Case No. 5:18-cv-00183-BLF
 9   cloBIjalV. Vakil                             Attorneys   for Square, Inc.
     bvakil@whitecase.com
l0   c/o Allen W. Wang
     awang@whitecase.com
1l
     WHITE & CASE LLP
I2   3000 El Camino Real
     2Palo Alto Square, Suite 900
13   Palo   Alto CA94306
l4   c/o J. David Hadden
     dhadden@fenwick.com
15
     c/o Todd R. Gregorian
r6   tgr e goian@fenwick. com
     FENWICK & WEST LLP
t7   Silicon Valley Center
     801 Califomia Street
18   Mountain View, CA 9404I
I9                                                NDCA Case No. 5:18-cv-06045-BLF
     STACK EXCHANGE, INC
20   c/o CSC                                      Agentfor Service ofProcess on behalfof
     80 State Street                               Stack Exchange, Inc.
27   Albany, NY 12207                              Via U.S. Mail

22   STARTDATE LABS, INC.                          NDCA Case No. 5:18-cv-05203-BLF
     c/o Todd R. Gregorian                        Attorney   for Startdate Labs,   Inc.
23
     tsre gorian@ fenwick. com
24   FENWICK & WEST LLP
     Silicon Valley Center
25   801 California Street
     Mountain View, CA9404I
26
27

28

                                             22
     PnooT oF SERVICE ON PLAINTIFFS'OMNIBUS REPI.Y IN SUPPORT OF             5:18-MD-02834-BLF
     MoTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                           RELATED CASES
     DEFENDANTS T/UIIC PRO TU NC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 26 of 31




 1   STITCH FIX,INC.                           NDCA Case No. 5:18-cv-00173-BLF
     c/o Brent P. Ray                          Attorneys for Stitch Fix, Inc.
 2   Brent. ray@,kirkland. com
     Ryan Hubbard
 J
     Ryan.hubbard@kirkland. com
 4   KIRKLAND & ELLIS, LLP
     300 North LaSalle
 5   Chicago, Illinois 60654

 6   c/o J. David Hadden
     dhadden@fenwick.com
 7
     c/o Todd R. Gregorian
 8   tsre sorian@ fenwick. com
     FENWICK & WEST LLP
 9   Silicon Valley Center
     801 California Sheet
10   Mountain View, CA 94041
lt   c/o Chieh Tung
t2   ctung@fenwick.com
     FENWICK & WEST LLP
t3   555 California Street, 12th Floor
     San Francisco, CA 94104
t4
     c/o Eric B. Cheng
15
     eric. cheng@kirkland. com
16   KIRKLAND & ELLIS, LLP
     3330 Hillview Avenue
l7   Palo Alto, CA94304

18    STRAVA,INC.                              NDCA Case No. 5:L8-cv-04627-BLF
     c/o Brent P. Ray
t9                                             Attorneys.for Strava, Inc.
     Brent. ra)'@ kirkland. com
20   Ryan Hubbard
     Ryan.hubbard@kirkland. com
2l   KIRKLAND & ELLIS LLP
     300 North LaSalle
22   Chicago, Illinois 60654
23

24
25

26

27

28

                                          23
     PROOF OF SERVICE ON PLAINTIFFS'OMN        IN SUPPORT OF                5   l8-MD-02834-BLr,'
     MOTION FOR LEAVE TO EXTEND PERIOD         TO                               RELATED CASES
     DEFENDANTS NUNC Pft O TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 27 of 31




 1    TASTY TRADE,INC.                            NDCA Case No. 5:18-cv-05204-BLF
      c/o Todd R. Gregorian                       Attorney.for Tasty Trade, Inc.
 2    tgre gorian@ fenwick. com
 a    FENWICK & WEST LLP
 J
      Silicon Valley Center
 4    801 California Street
      Mountain View, CA9404l
 5

 6
     TEESPRING, INC.                              NDCA Case No. 5:18-cv-00175-BLF
 7   c/o J. David Hadden
     dhadden@,fenwick.com                         Attorneys   for   Teespring, Inc,
 8
     c/o Saina Sason Shamilov
     s shamilov@,fenwick. com
 9
     FENWICK & WEST LLP
10   Silicon Valley Center
     801 Califomia Street
11   Mountain View, CA 94041
12

13   c/o Ryan R. Smith
     rsmith@wsgr.com
I4   WILSON SONSINI GOODRICH & ROSATI
15   650 Page Mill Road
     Palo Alto, CA 94304-1050
l6
     TOPHATTER,INC.                               NDCA Case No. 5:18-cv-00176-BLF
t7   c/o J. David Hadden                          Attorney   for   Tophatter, Inc.
     dhadden@,fenwick.com
l8
     c/o Saina Sason Shamilov
l9   s shamilov@ fenwick. com

     c/o Todd R. Gregorian
20   tqre sorian@ fenwick. com
     FENWICK & WEST LLP
2l   Silicon Valley Center
     801 Califomia Street
22
     Mountain View, CA 94041
23
     c/o Chieh Tung
24   ctunq@fenwick.com
     FENWICK & WEST LLP
25   555 California Street, 12th Floor
     San Francisco, CA 94104
26

27

28

                                            24
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF                r   l8-MD-02834-8LF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                RELATED CASES
     DEFENDANTS I/UNC PNO TANC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 28 of 31




 I   TREEHOUSE ISLAND INC                            NDCA Case No. 5:18-cv-05205-BLF'
     c/o Todd R. Gregorian                           Attorney   for   Treehouse Island, Inc.
 2   tere go rian@,fenwick. com
 a   FENWICK & WEST LLP
 J
     Silicon Valley Center
 4   801 California Street
     Mountain View, CA94041
 5

 6

 7   TRELLO,INC.                                     NDCA Case No. 5:18-cv-06043-BLF
     c/o CSC                                         Agentfor Service ofProcess on behalfof
 8   80 State Street                                 Trello,Inc.
     Albany, NY 12207                                Via U.S. Mail
 9

10
     TRIPADVISOR, LLC                                NDCA Case No. 5:18-cv-05967-BLF
11
     c/o Todd R. Gregorian                           Attorney .for TripAdvis or, LLC
12   t gre eorian@ fenwick. com

     FENWICK & WEST LLP
13   Silicon Valley Center
     801 California Street
T4   Mountain View, CA9404l
15

l6   TWITCH INTERACTIVE, INC.                        NDCA Case No. 5:18-cv-05619-BLF'
     c/o Todd R. Gregorian                           Attorney.for Twitch Interactive, Inc.
t7   tgreeorian@.fenwick. com
     FENWICK & WEST LLP
18
     Silicon Valley Center
t9   801 California Street
     Mountain View, CA94041
20
     LINDER ARMOUR, INC.                             NDCA Case No. 5: 18-cv-00166-BLF
2t   c/o Todd R. Gregorian                           Attorneyfor Under Armour, Inc.
     tere eorian(Afenwick. com
22
     FENWICK & WEST LLP
23   Silicon Valley Center
     801 California Street
24   Mountain View, CA9404l

25   UPWORK GLOBAL, INC.                             NDCA Case No.       18-cv-05624-BLF
                                                                          5:
     c/o Trisha Rosano                               Authorized Agent to Accept Service on
26
     REGISTERED AGENT SOLUTIONS, INC                 behalf of UpWork Global, Inc.
27   1220 S. Street, Suite 150                       Via U.S. Mail
     Sacramento, CA 95811
28



     Mo.IION FOn LnAvB TO EXTEND PERIoD oF SERvICE   To                             RELATED CASES
     DEFENDANTS NUNC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 29 of 31




 1    URBAN DICTIONARY, LLC                       NDCA Case No. 5:18-cv-05968-BLF
      c/o Todd R. Gregorian                       Attorneyfor Urban Dictionary, LLC
 2    tgre go rian@ fenwick. com
      FENWICK & WEST LLP
 J
      Silicon Valley Center
 4    801 Califomia Street
      Mountain View, CA9404l
 5
      VALAS SIS COMMLINICATIONS, INC.             NDCA Case No. 5:18-cv-05206-BLF
 6    c/o Brent P. Ray                            Attorneys   for   Valassis Communications,
      Br ent.r ay @kirkland. c om                 Inc.
 7
      Ryan Hubbard
 8    Ryan. Hubbard@kirkland. com
      KIRKLAND & ELLIS LLP
 9    300 North LaSalle
      Chicago, Illinois 60654
l0
t1
      VICE MEDIA, LLC                             NDCA Case No. 5:18-cv-05970-BLF
12    c/o CSC                                     Authorized Agent for Service of Process
      80 State Street                             On behalf of Vice Media, LLC
t3    Albany, NY 12207                            Via U.S. Mail
l4
15    VIMEO,INC.                                  NDCA Case No.         5:   18-cv-06042-BLF
      c/o Michael A. Cheah                        Attorneys   for   Vimeo, Inc.
t6    michael.chea@iac.com
T7    IAC/InterActiveCorp
      555 West 18th Street
18    New York, NY 10011

t9    c/o Todd R. Gregorian
      tgre gorian@fenwick. com
20
     FENWICK & WEST LLP
2t   Silicon Valley Center
     801 Califomia Street
22   Mountain View, CA9404l

23   VOX MEDIA, INC.                              NDCA Case No. 5:18-cv-05969-BLF
     c/o Todd R. Gregorian                        Attorneyfor Vox Media, Inc.
24
     tere eorian@ fenwick. com
25   FENWICK & WEST LLP
     Silicon Valley Center
26   801 California Street
     Mountain View, CA9404l
27

28

                                            26
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT OF                   5   18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                  RELATED CASES
     DEFENDANTS NANC PRO TUNC
     Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 30 of 31




 I    WEBFLOW,INC.                                     NDCA Case No. 5:18-cv-00178-BLF
      c/o J. David Hadden                              Attorneys .for Webflow, Inc.
 2    dhadden@fenwick.com
 a    c/o Saina Sason Shamilov
 J
      sshamilov@ fenwick.com
 4    c/o Todd R. Gregorian
      tgre qorian@ fenwick. com
 5    FENWICK & WEST LLP
      Silicon Valley Center
 6    801 California Street
      Mountain View, CA94041
 7

 8    c/o Chieh Tung
      ctuns@fenwick.com
 9    FENWICK & WEST LLP
      555 Califomia Street, 12th Floor
t0    San Francisco, CA 94104

1l
l2    WEDDINGWIRE, INC.                                NDCA Case No. 5:18-cv-03458-BLF
      c/o Andrew Colin Mayo                            Attorneys   for   WeddingWire, Inc.
l3    amayo   @,   ashb y   ge   ddes.   co   m
      c/o Steven J. Balick
14    sbalick@ ashb)'geddes. com
      ASHBY & GEDDES
15
      500 Delaware Avenue 8th Floor
16    Wilmington, DE 19801

t7    c/o J. David Hadden
      dhadden@fenwick.com
l8    c/o Todd R. Gregorian
      t gre gorian@ fenwick. com
19
      FENWICK & WEST LLP
20    Silicon Valley Center
      801 California Street
2t    Mountain View, CA 94041

22    WEWORK COMPANIES INC.                            NDCA Case No.             18-cv-05272-BLF
                                                                            5:

23    c/o Todd R. Gregorian
      tgre gorian@ fenwick. com                        Attorney   for Wel{ork     Companies Inc.
24    FENWICK AND WEST LLP
      Silicon Valley Center
25    801 California Street
      Mountain View, CA9404l
26
27

28

                                                  27
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE      TO                              RELATED CASES
     DEFENDANTS NUNC PRO TUNC
      Case 5:18-md-02834-BLF Document 288 Filed 11/01/18 Page 31 of 31




 1    YOTPO LTD.                                  NDCA Case No. 5:18-cv-03452-BLF
      c/o J. David Hadden                         Attorney   for   Yotpo, Ltd.
 2    FENWICK & WEST LLP
      Silicon Valley Center
 J
      801 California Street
 4    Mountain View, CA 94041

 5

 6
      ZIFF DAVIS, LLC                             SDNY Case No. 1:18-cv-10027-DLC-
 7    c/o Corporation Service Company             SDA
      80 State Street                             Agent   for   Service of Process   for Ziff
 8    Albany, NY 12207-2543                       Davis, LLC
                                                  Via U.S. Mail
 9

l0
1t
t2    ZOOM VIDEO COMMTINICATIONS, INC             NDCA Case No. 5:18-cv-05625-BLF
      c/o Mason Tse                               Agent authorized to accept service on
13    Authorized Agent to Accept Service          behalf of Zoom Video Communications,
      55 S. Almaden Boulevard, Suite 600          Inc.
74    San Jose, CA 951 13                         Via U.S. Mail
15

t6
l7   List Updated: 11ll/20187',21 PM


18

T9

20
2l
22
23

24
25

26
27
28

                                            28
     PROOF OF SERVICE ON PLAINTIFFS'OMNIBUS REPLY IN SUPPORT       OF            5:18-MD-02834-BLF
     MOTION FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                               RELATED CASES
     DEFENDANTS NUNC PRO TUNC
